ALLOWANCE

Examiner Comment
	Note that the amendments below are the same as the amendments per the 12/22/2021 Notice of Allowance.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Gerald Peters on 08/19/2021.

Claims 1-6 have been amended to:

1.	(Currently Amended) A hollow exhaust poppet valve including a stem and a head integrated via a fillet that increases in diameter toward a leading end of the valve, the valve a coolant disposed within a hollow part that extends 
	the stem includes
	a first stem part disposed toward a base end of the valve which is opposite the leading end, and a second stem part integrated with the first stem part via a step part constituting an exterior surface transition between the first and second stem parts, the second stem part integrated with the fillet, and having a wall thickness and an outer that is larger than that of the first stem part, and wherein
	the hollow part includes
	a first hollow part formed inside the first stem part, and
	a second hollow part formed inside the second stem part, the fillet, and the head such that the second hollow part has a constant inner diameter that extends along the second stem part and into the head, wherein the constant inner diameter of the second hollow part is larger than an inner diameter of the first hollow part, and the second hollow part is formed so as to be continuous with the first hollow part via a connecting portion constituting an interior surface transition between the first and second hollow parts.

2.	(Currently Amended) The hollow exhaust poppet valve according to claim 1, wherein the second hollow part is contiguous with at least one third hollow part of constant inner diameter, the second hollow part and the at least one third hollow part being arranged in an ascending order of inner diameter in a direction of the valve and toward the leading end of the valve.

3.	(Currently Amended) The hollow exhaust poppet valve according to claim 2, wherein the connecting portion is one among a plurality of connecting portions by way of which the 

4.	(Currently Amended) The hollow exhaust poppet valve according to claim 1, 
	the head of the valve has a valve face configured to come into contact with a valve seat at a 
	an axial length from a portion of which is nearest to the base end of the valve to a portion of which is nearest to the leading end of the valve is made shorter than an axial length from a portion of which is nearest to the leading end of the valve to a portion of which is nearest to the leading end of the valve at the time of closing the valve.

5.	(Currently Amended) The hollow exhaust poppet valve according to claim 2, wherein
	the head of the valve has a valve face configured to come into contact with a valve seat at a 
	an axial length from a portion of which is nearest to the base end of the valve to a portion of which is nearest to the leading end of the valve is made shorter than an axial length from a portion of which is nearest to the leading end of the valve to a portion of which is nearest to the leading end of the valve at the time of closing the valve.

6.	(Currently Amended) The hollow exhaust poppet valve according to claim 3, wherein
a 
	an axial length from a portion of which is nearest to the base end of the valve to a portion of which is nearest to the leading end of the valve is made shorter than an axial length from a portion of which is nearest to the leading end of the valve to a portion of which is nearest to the leading end of the valve at the time of closing the valve.

Reasons for Allowance
	Claims 1-10 are allowed in view of the Examiner’s Amendment above.
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not anticipate nor fairly render obvious the combination set forth in the independent claim. In particular the prior art does not teach a hollow exhaust poppet valve configured with the respective stem and head portions (or dimensions) and/or diameters/wall thicknesses [e.g., the second hollow part having a constant inner diameter that extends along the second stem part and into the head in combination with first hollow part of lesser diameter/first stem part of lesser wall thickness and the transition surfaces that extend between (or connect) the respective first and second stem/hollow parts] in combination with the other claim limitations.
The closest prior art of record teaches hollow exhaust poppet valves that have comparable dimensions in terms of the stem being configured with a smaller inner and/or outer diameter at a stem portion furthest from the head of the valve [e.g., see Fig. 4 of JP 63264237A (Iwase), Fig. 2C of JP H03242408A (Iwase), Fig. 5, 7 of JP 02005704A (Hideki), and/or Fig. 1 of JP H0476907U (907)], however, said valves are not provided with the second hollow part having a constant inner diameter that extends along the second stem part and into the head in combination with first hollow part of lesser diameter/first stem part of lesser wall thickness and the transition surfaces that extend between (or connect) the respective first and second stem/hollow parts [e.g., none of the aforementioned prior art references teach or suggest a valve configured with the specific combination of features as provided per the independent claim 1].
As such, the specific combination of features per the claimed valve may be regarded as both novel and inventive, such that the claimed valve is structurally configured to enable/achieve a distinct cooling and/or heat dissipation profile for the valve and/or the engine/cylinder head in which the valve is installed (or configured to be installed).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D TAYLOR JR whose telephone number is (469)295-9192. The examiner can normally be reached on Mon-Fri 9a-5p (central time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANTHONY DONALD TAYLOR JR./Examiner, Art Unit 3747               

/HUNG Q NGUYEN/Primary Examiner, Art Unit 3747